FILED
                           NOT FOR PUBLICATION                                 JUN 11 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FEDERAL TRADE COMMISSION,                        No. 13-17448

              Plaintiff - Appellee,              D.C. No. 2:97-cv-00750-PMP-
                                                 VCF
 v.

GLEN BURKE, DBA American Health                  MEMORANDUM*
Associates, LLC,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Nevada
                  Philip M. Pro, Senior District Judge, Presiding

                             Submitted June 9, 2015**
                             San Francisco, California

Before: SILVERMAN, GOULD, and HURWITZ, Circuit Judges.


      Glen Burke appeals the district court’s order holding him in contempt of a

stipulated permanent injunction issued in 1998 and requiring Burke to pay


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                         -2-
sanctions. We have jurisdiction over this final order under 28 U.S.C. § 1291, and

we reverse as to the portion of the order finding Burke in contempt based on his

involvement in a direct-mail sweepstakes operation, for which he was fined

$17,389,232.1

      Burke is subject to an injunction that prohibits him from, among other

things, “[m]isrepresenting, in any manner, directly or by implication, or failing to

disclose any fact material to a consumer’s decision to purchase any item, product,

good, service, or investment.” The FTC filed two motions to hold Burke in

contempt of this injunction: one based on a telemarketing operation, and one based

on a sweepstakes operation. The district court granted both motions and imposed

monetary sanctions. However, in its first order granting the motions to hold Burke

in contempt, the district court held only that “[b]ased upon the Declarations and

evidence adduced in the various motions and the arguments of counsel presented,”

Burke was in contempt of the injunction. In a subsequent clarifying order, the

district court provided findings of fact regarding the telemarketing scheme, but

nothing further about the sweepstakes operation, and merely stated that the FTC’s




      1
       Burke does not appeal the portion of the district court’s order holding him
in contempt for his involvement in a telemarketing scheme, for which he and his
company American Health Associates were sanctioned $2,785,508.36.
                                          -3-
evidence was “uncontroverted and warrants the award of the sums outlined in” the

first order.

       Federal Rule of Civil Procedure 52(a) requires district courts in non-jury

actions to “find the facts specially and state its conclusions of law separately.” We

have noted that “[a]t least one purpose for requiring findings of fact is ‘to aid this

court by affording it a clear understanding of the basis of decision of the district

court.’” Lumbermen’s Underwriting Alliance v. Can-Car, Inc., 645 F.2d 17, 18

(9th Cir. 1980) (per curiam) (quoting Swanson v. Levy, 509 F.2d 859, 861 (9th Cir.

1975)). In this case, the district court’s conclusory statements about the evidence

supporting the contempt order and sanctions against Burke for his involvement in

the sweepstakes scheme do not afford us “a clear understanding of the basis of

decision.” Id. (internal quotation marks omitted). In such circumstances, “we may

remand the case for additional and more detailed findings and conclusions.”

F.T.C. v. Enforma Natural Prods., Inc., 362 F.3d 1204, 1212 (9th Cir. 2004).

Because we decline to act as finders of fact in the first instance, on a bare record

from the district court as to Burke’s responsibility for the sweepstakes operation,
                                          -4-
we remand so that the district court can provide findings that will facilitate

reasoned review of its order.2

      REVERSED as to the portion of the order finding Burke in contempt for his

participation in the sweepstakes operation and sanctioning him in the amount of

$17,389,232 and REMANDED for proceedings consistent with this

Memorandum.

      REVERSED and REMANDED.




      2
       Because we remand to the district court to enter findings of fact, we do not
reach any of Burke’s other arguments.